DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 3/4/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

	
Response to Arguments
Applicant’s arguments, filed 3/4/2021, with respect to double patenting have been fully considered and are persuasive in view of the terminal disclaimer filed on 3/4/2021.  The double patenting rejection of 2/18/2021 has been withdrawn. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a circuit comprising:
a tunable receiver for a data signal and a clock signal input.

The closest prior art of Garlepp et al. (US 2006/0233291) discloses a tunable receiver and a clock signal input (see Fig. 24).

a sampling circuit configured to generate a sample of a clock signal received at the clock signal input using a one unit interval delayed version of the clock signal; and
a compensation circuit to generate an offset signal from the sample of the clock signal and to apply the offset signal to the tunable receiver for the data signal.
These limitations, in combination with the rest of the recited subject matter, distinguish the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/25/2021